DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-12 and 15-20) in the reply filed on 05/31/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: On page 5 line 20 the recite call “backing card 12” should be “backing card 11”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second package” in claim 15 and “third package” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “wherein the pitch is inversely related to the printed maximum weight”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specifications are silent to how the pitch is inversely related to the printed maximum weight. Also, since set weight does not change, it is unclear how the pitch is related to the weight and it is unclear how weight is quantified and compared to the pitch ratio. Claim 9 will not be further treated on their merits due to unclear limitations. 
Claim 18 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “wherein each perforation in the series is separated by a pitch inversely related to the force necessary to cause failure”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specifications are silent to how the pitch is inversely related to the printed force required to cause failure. Also, since set force does not change, it is unclear how the pitch is related to the force and it is unclear how force is quantified and compared to the pitch ratio. Claim 18 will not be further treated on their merits due to unclear limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "printed instructions for a maximum holding weight of a mounting article" in line 4-5 is unclear whether the maximum holding weight is of the mounting article that is being stored or the weight of the mouthing article in addition to the disclosed package.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination the maximum weight will be interpreted as the weight of the mouthing article in addition to the disclosed package. Claim 2-12, which depend on claim 1, are similarly rejected. 
Claim 18 recites “printed instruction for maximum holding weight of a mounting article” in line 2 is unclear whether the maximum holding weight is of the mounting article that is being stored or the weight of the mouthing article in addition to the disclosed package.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination the maximum weight will be interpreted as the weight of the mouthing article in
Allowable Subject Matter
Claims 1-12 and 15-20 would be allowable if the 112 and drawing issues cited above are fixed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735